******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
             STATE v. KENDRICK—FIRST DISSENT

   PALMER, J., dissenting. I agree with and join Justice
McDonald’s convincing dissent. As both Justice McDon-
ald and the Appellate Court explain; see State v. Ken-
drick, 132 Conn. App. 473, 484, 31 A.3d 1189 (2011);
the circumstances known to the police when they
entered the room in Blanca Valvo’s third floor apart-
ment at 239 Knickerbocker Avenue in the city of Stam-
ford, where the defendant, Said Kendrick, was located,
were insufficient to support a reasonable concern that
entry into that room was necessary to protect their
safety. In particular, and contrary to the reasoning of
the majority, the information that the landlord of 239
Knickerbocker Avenue provided to the police, namely,
that ‘‘an African-American man matching [Malik] Sing-
er’s general description had been ‘keeping company
with’ the daughter of the tenant in the third floor unit,’’
is not entitled to any weight because, in fact, the only
information that the landlord provided was that the
man in question was an African-American. Indeed,
although the majority relies on the landlord’s ‘‘descrip-
tion’’ of the man that he had seen with Valvo’s daughter
to support its conclusion that the warrantless search at
issue was justified, the majority also appears to concede
that that description was entirely devoid of any other
identifying facts or information in noting ‘‘the vagueness
of the landlord’s description, which was merely that a
black male was associated with the third floor unit.’’
Without anything more—and despite the cell phone
‘‘ping,’’ which provided a basis to believe only that
Singer was somewhere in the vicinity of 239 Knicker-
bocker Avenue—the police had no more reason to think
that Singer was in a room in Valvo’s apartment than
that he was in any other room in that entire apartment
building. I therefore respectfully dissent.